EXHIBIT 10.6
 
EXECUTION VERSION

 

SALE AND CONTRIBUTION AGREEMENT
 


 


 


 
among
 


 


 
CINEDIGM DIGITAL CINEMA, CORP., Cinedigm
 
ACCESS DIGITAL CINEMA PHASE 2, CORP., Parent
 


 
 
 
 
CDF2 HOLDINGS, LLC, as Seller
 
and
 
CINEDIGM DIGITAL FUNDING 2, LLC, as Purchaser
 
 
 
 


 


 


 


 


 


 
Dated as of  October 18, 2011
 

   

 



 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
Page
 
 
ARTICLE I
 
Definitions
 
Section 1.01.
Definitions
1
Section 1.02.
Other Definitional Provisions
1

 
 
ARTICLE II
 
Contribution and Sale of Transferred Assets
 
Section 2.01.
Contribution and Sale of Transferred Assets
1
Section 2.02.
Sale Consideration
5

 
ARTICLE III
 
Conditions Precedent
 
Section 3.01.
Conditions Precedent to the Purchaser’s Acquisition of Transferred Assets on the
Initial Transfer Date
6
Section 3.02.
Conditions Precedent to the Seller’s Obligation to Accept the Cinedigm
Contribution and the Parent Contribution, Make the Seller Contribution and Sell
the Transferred Assets
6
Section 3.03.
Conditions Precedent to the Parent’s Obligation to Make the Parent Contribution
7
Section 3.04.
Conditions Precedent to Purchaser’s Acquisition of Assets Subsequent to the
Initial Transfer Date
8
Section 3.05.
Conditions Precedent to the Seller’s Acceptance of Capital Contributions from
the Parent or Sale of Assets to the Purchaser Subsequent to the Initial Transfer
Date
8
Section 3.06.
Conditions Precedent to the Parent’s Contribution of Assets Subsequent to the
Initial Transfer Date
9







 
ARTICLE IV
 
Representations and Warranties of the Seller























 
Section 4.01.
Organization and Good Standing
  9
Section 4.02.
Due Qualification
10
Section 4.03.
Power and Authority
10
Section 4.04.
Binding Obligation
10
Section 4.05.
No Violation
10
Section 4.06.
No Proceedings
10

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
Section 4.07.
Approvals
11
Section 4.08.
Financial Condition
11
Section 4.09.
No Fraudulent Transfer
11
Section 4.10.
The Transferred Assets
11
Section 4.11.
True and Complete Disclosure
11

 
ARTICLE V
 
Representations and Warranties of the Purchaser
 











Section 5.01.
Organization and Good Standing
12
Section 5.02.
Due Qualification
12
Section 5.03.
Power and Authority
12
Section 5.04.
Binding Obligation
12
Section 5.05.
Certain Liabilities
13

 
ARTICLE VI
 
Representations and Warranties of Cinedigm and the Parent





















 
Section 6.01.
Organization and Good Standing
13
Section 6.02.
Due Qualification
13
Section 6.03.
Power and Authority
13
Section 6.04.
Binding Obligation
13
Section 6.05.
No Violation
13
Section 6.06.
No Proceedings
14
Section 6.07.
Approvals
14
Section 6.08.
No Fraudulent Transfer
14
Section 6.09.
The Transferred Assets
14
Section 6.10.
True and Complete Disclosure
15

 
ARTICLE VII
 
Covenants of the Seller, Cinedigm and the Parent





 
Section 7.01.
Notices
15
Section 7.02.
Compliance with Law
15
Section 7.03.
Accounting
15
Section 7.04.
Collections Received after the Initial Transfer Date
15

 
 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
Seller Indemnities
 
 
ARTICLE IX
 
Miscellaneous Provisions
 



























 
Section 9.01.
Amendment
17
Section 9.02.
Notices
17
Section 9.03.
Successors and Assigns
17
Section 9.04.
Survival of Agreement
18
Section 9.05.
GOVERNING LAW
18
Section 9.06.
Entire Agreement
18
Section 9.07.
Waivers of Jury Trial
18
Section 9.08.
Severability
18
Section 9.09.
Separate Counterparts
18
Section 9.10.
Headings
19
Section 9.11.
Jurisdiction; Consent to Service of Process
19
Section 9.12.
Confidentiality
19
Section 9.13.
Non-petition Covenants
20
Definitions Annex
   



 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES


Schedule 2.01(A)                                Cinedigm Assets


Schedule 2.01(B)                                Parent Assets


Schedule 2.01(C)                                Transferred Assets


Schedule 2.01(D)                                Purchaser Borrowings


 
 
iv

--------------------------------------------------------------------------------

 
 
SALE AND CONTRIBUTION AGREEMENT (this “Agreement”), dated as of October 18,
2011, among CINEDIGM DIGITAL CINEMA, CORP., a Delaware corporation (“Cinedigm”),
ACCESS DIGITAL CINEMA PHASE 2, CORP., a Delaware corporation (the
“Parent”),  CDF2 HOLDINGS, LLC, a Delaware limited liability company (the
“Seller”), and CINEDIGM DIGITAL FUNDING 2, LLC, a Delaware limited liability
company (the “Purchaser”).
 
WHEREAS, on the Initial Transfer Date (as defined below) Cinedigm desires to
assign to the Seller certain of its rights, title and interests in certain of
its assets; and
 
WHEREAS, on the Initial Transfer Date (as defined below) the Parent desires to
make a capital contribution to the Seller and assign to the Seller certain of
its rights, title and interests in certain of its assets; and
 
WHEREAS, on the Initial Transfer Date the Seller desires to contribute cash to
the Purchaser, and on the Initial Transfer Date and each subsequent Sale Date
(as defined below), the Seller desires to sell to the Purchaser such rights,
title and interests together with all of its rights, title and interests in
certain other assets; and
 
WHEREAS, Purchaser desires to assume all of the Seller’s rights, title and
interests in the assets to be sold to Purchaser hereunder.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
Section 1.01. Definitions.  Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used in this Agreement have the
respective meanings assigned to them in the Definitions Annex attached hereto,
and the definitions of such terms are equally applicable both to the singular
and plural forms of such terms and to the masculine, feminine and neuter genders
of such terms.
 
Section 1.02. Other Definitional Provisions.  The Rules of Construction set
forth in the Definition Annex attached hereto shall apply to this Agreement.
 
ARTICLE II

 
Contribution and Sale of Transferred Assets
 
Section 2.01. Contribution and Sale of Transferred Assets.
 
(a)   Subject to the terms of this Agreement, on  October 18, 2011 (the “Initial
Transfer Date”), Cinedigm agrees to, and as of the Initial Transfer Date does
hereby, transfer, assign, convey, and contribute (the “Cinedigm Contribution”)
to the Seller,  without recourse (except for a breach of the representations and
warranties set forth herein), the Assets set forth on
 
 
 
 

--------------------------------------------------------------------------------

 
 
 Part A of Schedule 2.01. Cinedigm shall have no obligation to contribute any
assets to the Seller after the Initial Transfer Date.
 
(b)   Subject to the terms of this Agreement, on  the Initial Transfer Date, the
Parent agrees to, and as of the Initial Transfer Date does hereby, transfer,
assign, convey, and contribute (the “Parent Contribution”) to the Seller
$1,010,000 in cash and $990,000 in prepaid fees and, without recourse (except
for a breach of the representations and warranties set forth herein), the Assets
set forth on Part B of Schedule 2.01, (together with the Assets set forth on
Part A of Schedule 2.01, the “Transferred Assets”) all as a capital contribution
to Seller in consideration of the issuance of membership interests in the
Seller, and the Seller agrees to accept such cash and Assets, and to credit to
the Parent’s capital account represented by such membership interests an amount
equal to the sum of (i) $2,000,000.00 plus (ii) the fair market value of the
Digital Cinema Deployment Agreements (to the extent such Digital Cinema
Deployment Agreements relate to Digital Systems financed under the Credit
Agreement and the CHG Lease Facility Documents) set forth on Part B of Schedule
2.01, as determined by the Managers of the Seller. The Parent shall have no
obligation to contribute any assets to the Seller after the Initial Transfer
Date. If the Parent shall elect to make additional capital contributions (of
Digital Cinema Deployment Agreements or otherwise) after the Initial Transfer
Date, such contributions shall be credited to the Parent’s capital account
represented by such membership interests in an amount equal to the fair market
value of such contributed Digital Cinema Deployment Agreements or other assets
on the date of such contribution.
 
(c)   Subject to the terms of this Agreement, (i) on the Initial Transfer Date,
the Seller agrees to, and as of the Initial Transfer Date does, hereby (A)
transfer, assign, convey, and contribute (the “Seller Contribution”, and
together with Cinedigm and Parent Contribution, the “Contributions”) to the
Purchaser $1,010,000 in cash and $990,000 in prepaid fees as a capital
contribution to Purchaser in consideration of the issuance of membership
interests in the Purchaser, and the Purchaser agrees to accept such cash and
prepaid fees and (B) sell, transfer, assign and convey (the “Sale”) without
recourse (except for a breach of the representations and warranties set forth
herein) to the Purchaser the Transferred Assets set forth on Part C of Schedule
2.01 and the Purchaser agrees to purchase such Transferred Assets from the
Seller in consideration of the Purchaser’s agreement to borrow the amount set
forth on Part D of Schedule 2.01 under the Credit Agreement and lend such amount
to CHG for the purchase of Digital Systems in accordance with the CDF2 Loan
Documents and the CHG Lease Facility Documents (together with any consideration
delivered by the Purchaser pursuant to clause (ii) of this Section 2.01(b), the
“Sale Consideration”) and (ii) from time to time on any Business Day subsequent
to the Initial Transfer Date designated by Seller and Purchaser (each such
Business Day, together with the Initial Transfer Date, a “Sale Date”), the
Seller may sell, transfer, assign and convey without recourse (except for a
breach of the representations and warranties set forth herein) to the Purchaser,
and the Purchaser may purchase rights and interests to additional Digital Cinema
Deployment Agreements, Exhibitor Agreements or Supply Agreements in
consideration of the Purchaser’s agreement to borrow additional funds under the
Credit Agreement and lend such funds to CHG for the purchase of Digital Systems
in accordance with the CDF2 Loan Documents and the CHG Lease Facility Documents.
 
(d)   The Seller agrees to assume from Cinedigm and the Parent all
of  Cinedigm’s and the Parent’s obligations under the Digital Cinema Deployment
Agreements
 
 
 
2

--------------------------------------------------------------------------------

 
 
 contributed to the Seller hereunder and perform all of Cinedigm’s and the
Parent’s obligations thereunder to the extent such Digital Cinema Deployment
Agreements relate to Digital Systems financed under the Credit Agreement and the
CHG Lease Facility Documents.
 
(e)   The Purchaser agrees to (i) assume from the Seller all of the Seller’s
obligations under the Digital Cinema Deployment Agreements which the Seller has
assumed from Cinedigm and the Parent, the Exhibitor Agreements and the Supply
Agreements relating to the Digital Systems and perform all of the Seller’s
obligations thereunder, and (ii) assume all other contracts and liabilities
relating to the Transferred Assets and perform all obligations of the Seller
under such Phase 2 Agreements (all of the foregoing referred to in clause (i)
and (ii), collectively, the “Assumed Obligations”).  Notwithstanding the
foregoing, the Purchaser does not assume and shall have no obligation to perform
any liabilities of the Seller under the Phase 2 Agreements relating to periods
prior to the Initial Transfer Date (collectively, the “Non-Assumed
Obligations”).
 
(f)   As between the Seller, on one hand, and Cinedigm or the Parent, on the
other hand, the Seller shall not have any obligation to pay or perform any
obligations with respect to the Digital Cinema Deployment Agreements relating to
periods prior to the Initial Transfer Date. However, the parties acknowledge and
agree that the Seller may be required to pay or perform such obligations by the
counterparty to any such Digital Cinema Deployment Agreement that has not
released Cinedigm or the Parent from its obligations under such Digital Cinema
Deployment Agreement.  If the Seller pays any amount with respect to such
Digital Cinema Deployment Agreement, each of Cinedigm and the Parent hereby
agrees to pay the Seller in cash such amount promptly upon receiving written
notice thereof from the Seller.
 
(g)   As between the Purchaser, on one hand, and the Seller, on the other hand,
the Purchaser shall not have any obligation to pay or perform any Non-Assumed
Obligations with respect to the Transferred Assets. However the parties
acknowledge and agree that the Purchaser may be required to pay or perform such
obligations by the counterparty to any Phase 2 Agreement that has not released
Seller from its obligations under such Phase 2 Agreement.  If the Purchaser pays
any amount with respect to such Non-Assumed Obligations, the Seller hereby
agrees to pay the Purchaser in cash such amount promptly upon receiving written
notice thereof from the Purchaser.
 
(h)   As between the Seller, on one hand, and Cinedigm or the Parent, on the
other hand, neither Cinedigm nor the Parent shall have any obligation to pay or
perform any obligations with respect to the Digital Cinema Deployment Agreements
to the extent contributed to the Seller hereunder relating to periods on or
after the Initial Transfer Date.  However, the parties hereto acknowledge and
agree that Cinedigm or the Parent may be required to pay or perform such
obligations by the counterparty to any such Digital Cinema Deployment Agreement
that has not released Cinedigm or the Parent from its obligations under such
Digital Cinema Deployment Agreement.  If Cinedigm or the Parent pays any amount
with respect to such obligations, the Seller hereby agrees to pay to the Parent
in cash such amount promptly upon receiving written notice thereof from Cinedigm
or the Parent.
 
(i)   As between the Purchaser, on one hand, and the Seller and Cinedigm or the
Seller and the Parent on the other hand, none of the Seller, Cinedigm or the
Parent shall have
 
 
3

--------------------------------------------------------------------------------

 
 
any obligation to pay or perform any Assumed Obligations with respect to the
Transferred Assets.  However, the parties acknowledge and agree that the Seller,
Cinedigm or the Parent may be required to pay or perform such obligations by the
counterparty to any Phase 2 Agreement that has not released the Seller, Cinedigm
or the Parent from its obligations under such Phase 2 Agreement.  If the Seller,
Cinedigm or the Parent pays any amount with respect to such Assumed Obligations,
the Purchaser hereby agrees to pay to the Seller, Cinedigm or the Parent, as the
case may be, in cash such amount set forth in the Cash Expense Report (as
defined in the Credit Agreement) and at such times as permitted pursuant to
Sections 4.4(a) and 4.5(a) of the Multiparty Agreement, as applicable.  To the
extent sufficient funds are not then so permitted to be paid, payment shall be
deferred, without interest, until such funds are permitted to be paid in
accordance with Sections 4.4(a) and 4.5(a) of the Multiparty Agreement.  All
receipts of Transferred Assets that the Seller, Cinedigm or the Parent may
receive after the Initial Transfer Date shall be paid within two (2) Business
Days after receipt thereof by the Seller, Cinedigm or the Parent to an account
(the “Designated Account”) specified in writing to the Seller, Cinedigm and the
Parent by the Purchaser.
 
(j)   It is the intention of Cinedigm, the Parent and the Seller that the
Contributions will constitute the immediate and absolute and irrevocable
contribution, transfer and assignment from Cinedigm to Seller and Parent to the
Seller, as the case may be of all of Cinedigm’s and Parent’s right, title and
interest in and to the Transferred Assets subject to the Contributions.  The
Seller will be entitled to all incidents, benefits and risks of ownership of
such Transferred Assets, including, without limitation, the right to sell,
exploit and otherwise transfer and dispose of such Transferred Assets.
 
(k)   It is the intention of the Seller and the Purchaser that the Sale will
constitute the immediate and absolute and irrevocable sale, transfer and
assignment from the Seller to the Purchaser of all of the Seller’s right, title
and interest in and to the Transferred Assets subject to the Sale.  The
Purchaser will be entitled to all incidents, benefits and risks of ownership of
such Transferred Assets, including, without limitation, the sole right to sell,
exploit and otherwise transfer and dispose of such Transferred Assets.
 
(l)   In connection with the Sale and the Contributions, each of the Seller,
Cinedigm and the Parent shall, as applicable, (i) relinquish all power to sell,
pledge, assign, transfer, license, or otherwise exploit or dispose of any
Transferred Assets, (ii) have no further obligation to the Purchaser with
respect to any such Transferred Assets (except as expressly set forth in this
Section 2.01 and Article VIII hereof) and (iii) have no right or obligation
under this Agreement, by implication or otherwise, to repurchase from the
Seller, in the case of Cinedigm and the Parent, and the Purchaser, in the case
of the Seller, any such Transferred Assets or to rescind or otherwise effect
retroactively any purchase of any such Transferred Assets after the Initial
Transfer Date or a subsequent Sale Date, as the case may be.  The Sale
Consideration may not be altered or otherwise changed after delivery thereof
from the Purchaser to the Seller.
 
(m)   Cinedigm and the Parent hereby grant to the Seller an irrevocable power of
attorney (coupled with an interest) to take any and all steps in Cinedigm’s or
the Parent’s name necessary or desirable, in the reasonable opinion of the
Seller to collect all amounts due to the Seller in connection with the rights in
the Digital Cinema Deployment Agreements contributed hereunder, including
enforcing such rights and exercising all rights and remedies in
 
 
 
4

--------------------------------------------------------------------------------

 
 
 respect thereof.  Cinedigm or the Parent shall from time to time take whatever
steps are reasonably requested in writing by the Seller in order to enforce such
rights in the Digital Cinema Deployment Agreements.
 
(n)   The Seller hereby grants to the Purchaser an irrevocable power of attorney
(coupled with an interest) to take any and all steps in the Seller’s name
necessary or desirable, in the reasonable opinion of the Purchaser or the
Administrative Servicer (as defined in the Credit Agreement), as the case may
be, to collect all amounts due to the Seller in connection with the Transferred
Assets, including enforcing the Phase 2 Agreements and exercising all rights and
remedies in respect thereof.  The Seller shall from time to time take whatever
steps are reasonably requested in writing by the Purchaser in order to enforce
its rights in the Transferred Assets.
 
(o)   Neither the Seller nor the Parent intends the Seller Contribution to be,
or for any purpose to be characterized as, a loan from the Seller to the
Parent.  It is, further, not the intention of Cinedigm, the Parent or the Seller
that the conveyance of the Transferred Assets by Cinedigm or the Parent be
deemed a grant of a security interest in such Transferred Assets by Cinedigm or
the Parent to the Seller to secure a debt or obligation of Cinedigm or the
Parent.  However, in the event that, notwithstanding the intent of the parties
to this Agreement, any portion of such Transferred Assets is considered to be
the property of Cinedigm’s or the Parent’s estate, then (i) this Agreement shall
be deemed to be a security agreement within the meaning of Article 9 of the UCC
and (ii) the conveyance by Cinedigm or the Parent provided for in this Agreement
shall be deemed to be a grant by Cinedigm or the Parent to the Seller of, and
each of Cinedigm and the Parent hereby grants to the Seller, a security interest
in and to all of Cinedigm’s or the Parent’s right, title and interest in, to and
under such Transferred Assets, whether then or thereafter existing or created,
to secure (A) the rights of the Seller thereunder and (B) the payment and
performance of Cinedigm’s or the Parent’s obligations (whether monetary or
otherwise) under this Agreement.
 
(p)   Neither the Seller nor the Purchaser intends the transactions contemplated
by this Agreement to be, or for any purpose to be characterized as, loans from
the Purchaser to the Seller.  It is, further, not the intention of the Purchaser
or the Seller that the conveyance of the Transferred Assets by the Seller be
deemed a grant of a security interest in the Transferred Assets by the Seller to
the Purchaser to secure a debt or obligation of the Seller.  However, in the
event that, notwithstanding the intent of the parties to this Agreement, any
portion of the Transferred Assets is considered to be the property of the
Seller’s estate, then (i) this Agreement shall be deemed to be a security
agreement within the meaning of Article 9 of the UCC and (ii) the conveyance by
the Seller provided for in this Agreement shall be deemed to be a grant by the
Seller to the Purchaser of, and the Seller thereby grants to the Purchaser, a
security interest in and to all of the Seller’s right, title and interest in, to
and under the Transferred Assets, whether then or thereafter existing or
created, to secure (A) the rights of the Purchaser thereunder and (B) the
payment and performance of the Seller’s obligations (whether monetary or
otherwise) under this Agreement.
 
Section 2.02. Sale Consideration.  Subject to the terms of this Agreement, the
Purchaser agrees to (a) provide Sale Consideration for the Transferred Assets
sold hereunder on
 
 
 
5

--------------------------------------------------------------------------------

 
 
the Initial Transfer Date and (b) provide the Sale Consideration for additional
assets on each Sale Date after the Initial Transfer Date.
 
ARTICLE III

 
Conditions Precedent
 
Section 3.01. Conditions Precedent to the Purchaser’s Acquisition of Transferred
Assets on the Initial Transfer Date.  The obligation of the Purchaser to acquire
the Transferred Assets on the Initial Transfer Date from the Seller is subject
to the satisfaction of the following conditions precedent (unless waived by the
Purchaser):
 
(a)   the Purchaser shall have received a copy of (i) the duly adopted consent
of the Board of Directors of each of Cinedigm and the Parent authorizing this
Agreement, the documents to be delivered by Cinedigm and the Parent hereunder
and the transactions contemplated hereby, certified by an officer of each of
Cinedigm and the Parent and (ii) the duly adopted approval of the managers and
Member of the Seller authorizing this Agreement, the documents to be delivered
by the Seller hereunder and the transactions contemplated hereby, certified by
an officer of the Seller;
 
(b)   the Purchaser shall have received duly executed certificates of the
secretaries of the Seller, Cinedigm and the Parent certifying the names and true
signatures of the officers authorized on its behalf to sign this Agreement and
the other documents to be delivered by Seller and the Parent hereunder;
 
(c)   each of the representations and warranties made by the Seller in this
Agreement shall be true and correct in all material respects on and as of the
Initial Transfer Date; and
 
(d)   each of the representations and warranties made by the Parent in this
Agreement shall be true and correct in all material respects on and as of the
Initial Transfer Date.
 
(e)   Each of the representations and warranties made by Cinedigm in this
Agreement shall be true and correct in all material respects on and as of the
Initial Transfer Date.
 
Section 3.02. Conditions Precedent to Cinedigm’s Obligation to Make the Cinedigm
Contribution and the Seller’s Obligation to Accept the Cinedigm Contribution and
the Parent Contribution, Make the Seller Contribution and Sell the Transferred
Assets.  The obligation of Cinedigm to make the Cinedigm Contribution and the
obligation of the Seller to accept the Cinedigm Contribution and Parent
Contribution, to make the Seller Contribution and to transfer the Transferred
Assets to the Purchaser on the Initial Transfer Date shall be subject to the
satisfaction of the following conditions precedent:
 
(a)   the Seller shall have received (i) a copy of the duly adopted consent of
the managers and Member of the Purchaser authorizing this Agreement, the
documents to be delivered by the Purchaser hereunder and the transactions
contemplated hereby, certified by an officer of the Purchaser and (ii) the duly
adopted consent of the Board of Directors of each of Cinedigm and the Parent
authorizing this Agreement, the documents to be delivered by
 
 
6

--------------------------------------------------------------------------------

 
 
Cinedigm and the Parent hereunder and the transactions contemplated hereby,
certified by an officer of each of Cinedigm and the Parent;
 
(b)   Cinedigm shall have received (i) a copy of the duly adopted consent of the
managers and Member of the Purchaser authorizing this Agreement, the documents
to be delivered by the Purchaser hereunder and the transactions contemplated
hereby, certified by an officer of the Purchaser and (ii) the duly adopted
consent of the Board of Directors of each of the Seller and the Parent
authorizing this Agreement, the documents to be delivered by the Seller and the
Parent hereunder and the transactions contemplated hereby, certified by an
officer of each of the Seller and the Parent;
 
(c)   the Seller shall have received duly executed certificates of the
secretaries of the Purchaser, Cinedigm and the Parent certifying the names and
true signatures of the officers authorized on its behalf to sign this Agreement
and the other documents to be delivered by the Purchaser, Cinedigm and the
Parent hereunder;
 
(d)   Cinedigm shall have received duly executed certificates of the secretaries
of the Purchaser, the Seller and the Parent certifying the names and true
signatures of the officers authorized on its behalf to sign this Agreement and
the other documents to be delivered by the Purchaser, the Seller and the Parent
hereunder;
 
(e)   each of the representations and warranties made by the Purchaser in this
Agreement shall be true and correct in all material respects on and as of the
Initial Transfer Date;
 
(f)   with respect to Cinedigm, each of the representations and warranties made
by the Seller in this Agreement shall be true and correct in all material
respects on and as of the Initial Transfer Date;
 
(g)   with respect to Seller, each of the representations and warranties made by
Cinedigm in this Agreement shall be true and correct in all material respects on
and as of the Initial Transfer Date; and
 
(h)   each of the representations and warranties made by the Parent in this
Agreement shall be true and correct in all material respects on and as of the
Initial Transfer Date.
 
Section 3.03. Conditions Precedent to the Parent’s Obligation to Make the Parent
Contribution.  The obligation of the Parent to make the Parent Contribution to
the Seller on the Initial Transfer Date shall be subject to the satisfaction of
the following conditions precedent:
 
(a)   the Parent shall have received (i) a copy of the duly adopted consent of
the managers and Member of the Purchaser authorizing this Agreement, the
documents to be delivered by the Purchaser hereunder and the transactions
contemplated hereby, certified by an officer of the Purchaser, (ii) the duly
adopted consent of the managers and Member of the Seller authorizing this
Agreement, the documents to be delivered by the Seller hereunder and the
transactions contemplated hereby, certified by an officer of the Seller; and
(iii) the duly adopted consent of the Board of Directors of Cinedigm authorizing
this Agreement, the documents to be delivered by Cinedigm hereunder and the
transactions contemplated hereby, certified by an officer of Cinedigm;
 
 
7

--------------------------------------------------------------------------------

 
 
(b)   the Parent shall have received a duly executed certificate of the
secretaries of the Purchaser, Cinedigm and the Seller certifying the names and
true signatures of the officers authorized on its behalf to sign this Agreement
and the other documents to be delivered by  the Purchaser, Cinedigm and the
Seller hereunder;
 
(c)   each of the representations and warranties made by the Purchaser and the
Seller in this Agreement shall be true and correct in all material respects on
and as of the Initial Transfer Date;
 
(d)   each of the representations and warranties made by the Seller in this
Agreement shall be true and correct in all material respects on and as of the
Initial Transfer Date; and
 
(e)   each of the representations and warranties made by Cinedigm in this
Agreement shall be true and correct in all material respects on and as of the
Initial Transfer Date.
 
Section 3.04. Conditions Precedent to Purchaser’s Acquisition of Assets
Subsequent to the Initial Transfer Date.  The obligation of the Purchaser to
purchase and assume assets from the Seller on each Sale Date other than the
Initial Transfer Date shall be subject to the satisfaction of the following
conditions precedent:
 
(a)   each of the representations and warranties made by the Seller in this
Agreement shall be true and correct in all material respects on and as of such
Sale Date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);
 
(b)   the Seller shall have performed in all material respects all of its
obligations to be performed hereunder on or before such Sale Date; and
 
(c)   the sale being made on such Sale Date has been documented in form and
substance reasonably satisfactory to the Purchaser.
 
Section 3.05. Conditions Precedent to the Seller’s Acceptance of Capital
Contributions from the Parent or Sale of Assets to the Purchaser Subsequent to
the Initial Transfer Date.  (a) The obligation of the Seller to accept capital
contributions from the Parent after the Initial Transfer Date shall be subject
to the satisfaction of the following conditions precedent:
 
(i)   each of the representations and warranties made by the Parent in this
Agreement shall be true and correct in all material respects on and as of the
date of such contribution (except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);
 
(ii)   the Parent shall have performed in all material respects all of its
obligations to be performed hereunder on or before such date; and
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)   the contribution being made on such date has been documented in form and
substance reasonably satisfactory to the Seller.
 
(b) The obligation of the Seller to sell, transfer, assign and convey assets to
the Purchaser after the Initial Transfer Date shall be subject to the
satisfaction of the following conditions precedent:
 
(i)   each of the representations and warranties made by the Purchaser in this
Agreement shall be true and correct in all material respects on and as of such
Sale Date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);
 
(ii)   the Purchaser shall have performed in all material respects all of its
obligations to be performed hereunder on or before such Sale Date; and
 
(iii)   the sale being made on such Sale Date has been documented in form and
substance reasonably satisfactory to the Seller.
 
Section 3.06. Conditions Precedent to the Parent’s Contribution of Assets
Subsequent to the Initial Transfer Date.  The obligation of the Parent to make
capital contributions to the Seller after the Initial Transfer Date shall be
subject to the satisfaction of the following conditions precedent:
 
(a)   each of the representations and warranties made by the Seller in this
Agreement shall be true and correct in all material respects on and as of such
date (except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
 
(b)   the Seller shall have performed in all material respects all of its
obligations to be performed hereunder on or before such date; and
 
(c)   the contribution being made on such date has been documented in form and
substance reasonably satisfactory to the Purchaser.
 
ARTICLE IV

 
Representations and Warranties of the Seller
 
The Seller makes the following representations and warranties as of the Initial
Transfer Date and each Sale Date:
 
Section 4.01. Organization and Good Standing.  The Seller is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with the power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted, and had at all relevant times, and has, the power,
authority and legal right to acquire, own and, to sell and license the
 
 
9

--------------------------------------------------------------------------------

 
 
exploitation of the Transferred Assets.  No action has been taken by the Seller
or is pending, no proceedings have been commenced or are threatened or are
pending against the Seller for (i) the winding-up, liquidation, dissolution,
examinership or reorganization of the Seller; or (ii) the Seller to enter into
any composition or arrangement with its creditors generally; or (iii) the
appointment of a receiver, examiner, liquidator, trustee or similar officer in
respect of the Seller or any of its property, undertaking or assets.
 
Section 4.02. Due Qualification.  The Seller is in good standing as a foreign
entity in all jurisdictions where (a) the nature of its properties or business
so requires or (b) the failure to be so qualified or be in good standing could
not have a Material Adverse Effect on the Seller.
 
Section 4.03. Power and Authority.  The Seller (i) has duly executed and
delivered this Agreement,  (ii) has the power and authority to execute and
deliver this Agreement and to perform and observe its terms, (iii) has full
power and authority to sell the Transferred Assets to be sold to the Purchaser,
and (iv) the execution, delivery and performance of this Agreement has been duly
authorized by the Seller by all necessary action.
 
Section 4.04. Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Seller enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
Section 4.05. No Violation.  The execution, delivery and performance by the
Seller of this Agreement and the fulfillment of the terms hereof (a) do not
conflict with, result in any breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time or both) a default under,
any provision of, or require the consent of any third party under (i) the
constitutive documents of the Seller, (ii) any indenture, credit agreement or
other financing agreement to which the Seller is a party or by which it shall be
bound, (iii) the Phase 2 Agreements and any other material agreement to which
the Seller is a party or by which it shall be bound, except insofar as any
conflict, default or breach of any such agreement under this clause (iii) would
not result in a Material Adverse Effect on the Seller, (b) will not result in
the creation or imposition of any Lien (other than any Permitted Lien) upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument and (c) will not violate any law or statute or any order, rule
or regulation applicable to the Seller of any Governmental Authority having
jurisdiction over the Seller or its properties if such violation is reasonably
likely to have a Material Adverse Effect on the Seller.
 
Section 4.06. No Proceedings.  There are no proceedings or investigations
pending or, to the Seller’s knowledge, threatened, before any Governmental
Authority having jurisdiction over the Seller or its properties:  (i) asserting
the invalidity of this Agreement or any of the Phase 2 Agreements to which the
Seller is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the Phase 2 Agreements to
which the Seller is a party or (iii) seeking any determination or ruling that
might materially and adversely affect the performance by the Seller of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Loan Documents, the CHG Lease Facility Documents or the Phase 2
Agreements to which the Seller is a party.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.07. Approvals.  No approval, authorization, consent, order or other
action of, or filing with, any Governmental Authority by the Seller is required
in connection with the execution and delivery by the Seller of this Agreement,
the performance by the Seller of the transactions contemplated hereby or the
fulfillment by the Seller of the terms hereof, except those that have been
obtained, effected or made.
 
Section 4.08. Financial Condition.  On and as of the date hereof, on a pro forma
basis after giving effect to the transactions contemplated hereby, the Seller is
Solvent.
 
Section 4.09. No Fraudulent Transfer.  The Seller has neither entered, nor is
entering, into this Agreement with the intent (whether actual or constructive)
to hinder, delay, or defraud its present or future creditors and is receiving
reasonably equivalent value and fair consideration for the Transferred Assets
being transferred hereunder.
 
Section 4.10. The Transferred Assets.
 
(a)   Ownership.  As of the Initial Transfer Date, the Transferred Assets
constitute all of the assets of the Seller other than the Management Services
Agreement, Software License Agreements, and the CHG Lease Documents. As of the
Initial Transfer Date (and each subsequent Sale Date) and immediately prior to
the transfer of any Transferred Assets to the Purchaser, (i) the Seller will be
the sole and legal beneficial owner of the Transferred Assets that are the
subject of the Sale from the Seller free and clear of all Liens and rights of
others (other than Permitted Liens, Liens created under the CHG Lease Facility
Documents and Liens and rights of others expressly permitted pursuant to this
Agreement) and (ii) there shall be no effective UCC financing statement (or any
equivalent instrument) covering such Transferred Assets (other than with respect
to Permitted Liens or Liens created pursuant to the CHG Lease Facility
Documents).
 
(b)   Agreements.  At the Initial Transfer Date, each Exhibitor Agreement and
each Supply Agreement that constitute Transferred Assets is in full force and
effect, and there is no, and the Seller has received no notice, after due
inquiry, of any default under any such agreement by the Seller.
 
(c)   Transfer Taxes. There is no tax payable by the Purchaser in connection
with the conveyance of the Transferred Assets to the Purchaser.
 
Section 4.11. True and Complete Disclosure.  (a) Neither this Agreement nor any
Phase 2 Agreements to which the Seller is a party nor any agreement, document,
certificate or statement furnished to the Purchaser, the Collateral Agent and/or
the Lenders by or on behalf of the Seller in connection with the transactions
contemplated by the Phase 2 Agreements, including, without limitation,
information relating to the Transferred Assets and the operations of the Seller,
at the time it was furnished, contained any untrue statement of a material fact
or omitted to state a material fact, under the circumstances under which it was
made, necessary in order to make the statements contained herein or therein not
misleading (considered in the context of all other information provided to such
parties), it being understood that for purposes of this Section 4.11, such
factual information and data shall not include pro forma financial
 
 
11

--------------------------------------------------------------------------------

 
 
information or projections (including financial estimates, forecasts and other
forward looking information or information of a general economic or general
industry nature).
 
(b)           The projections (including any financial estimates, forecasts and
other forward-looking information) contained in the information and data
referred to in paragraph (a) above were based on good faith estimates and
assumptions believed by such Person to be reasonable at the time made, it being
recognized by the Purchaser that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results.


ARTICLE V
 
Representations and Warranties of the Purchaser
 
The Purchaser makes the following representations and warranties as of the
Initial Transfer Date and each Sale Date:
 
Section 5.01. Organization and Good Standing.  The Purchaser is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and had at all relevant times, and
has, the power, authority and legal right to acquire, own, sell and license the
exploitation of the Transferred Assets. No action has been taken by the
Purchaser or is pending, no proceedings have been commenced or are threatened or
are pending against the Purchaser for (i) the winding-up, liquidation,
dissolution, examinership or reorganization of the Purchaser; or (ii) the
Purchaser to enter into any composition or arrangement with its creditors
generally; or (iii) the appointment of a receiver, examiner, liquidator, trustee
or similar officer in respect of the Purchaser or any of its property,
undertaking or assets.
 
Section 5.02. Due Qualification.  The Purchaser is in good standing as a foreign
entity in all jurisdictions where (a) the nature of its properties or business
so requires or (b) the failure to be so qualified or be in good standing could
not have a Material Adverse Effect on the Purchaser.
 
Section 5.03. Power and Authority.  The Purchaser (i) has duly executed and
delivered this Agreement, (ii) has the power and authority to execute and
deliver this Agreement and to perform and observe its terms; (iii) has full
power and authority to purchase the property to be purchased by it hereunder,
and (iv) has duly authorized the execution, delivery and performance of this
Agreement has been duly authorized by the Purchaser by all necessary action.
 
Section 5.04. Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.05. Certain Liabilities.  After giving effect to the transactions
contemplated by the Loan Documents, the CDF2 Loan Documents and the Phase 2
Agreements, the Purchaser believes that it will be able to pay and perform its
obligations as they become due, including, without limitation, its obligations
to pay the Assumed Obligations.
 
ARTICLE VI
 
Representations and Warranties of Cinedigm and the Parent
 
Each of Cinedigm and the Parent makes the following representations and
warranties as of the Initial Transfer Date and on the date of each subsequent
contribution to the Seller:
 
Section 6.01. Organization and Good Standing.  Each of Cinedigm and the Parent
is duly organized and validly existing as a corporation in good standing under
the laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and had at all relevant times, and
has, the power, authority and legal right to acquire, own and, to contribute and
license the exploitation of the Transferred Assets.  No action has been taken by
Cinedigm or the Parent or is pending, no proceedings have been commenced or are
threatened or are pending against Cinedigm or the Parent for (i) the winding-up,
liquidation, dissolution, examinership or reorganization of Cinedigm or the
Parent; or (ii) Cinedigm or the Parent to enter into any composition or
arrangement with its creditors generally; or (iii) the appointment of a
receiver, examiner, liquidator, trustee or similar officer in respect of
Cinedigm or the Parent or any of its property, undertaking or assets.
 
Section 6.02. Due Qualification.  Each of Cinedigm and the Parent is in good
standing as a foreign entity in all jurisdictions where (a) the nature of its
properties or business so requires and (b) the failure to be so qualified or be
in good standing could have a Material Adverse Effect on Cindegm or the Parent.
 
Section 6.03. Power and Authority.  Each of Cinedigm or the Parent (i) has duly
executed and delivered this Agreement; (ii) has the power and authority to
execute and deliver this Agreement and to perform and observe its terms, (iii)
has full power and authority to contribute the Transferred Assets to be
contributed to the Seller, and (iv) the execution, delivery and performance of
this Agreement has been duly authorized by Cinedigm and the Parent by all
necessary action.
 
Section 6.04. Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of Cinedigm and the Parent enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
Section 6.05. No Violation.  The execution, delivery and performance by Cinedigm
or the Parent of this Agreement and the fulfillment of the terms hereof (a) do
not conflict with, result in any breach of any of the terms and provisions of,
nor constitute (with or without notice or lapse of time or both) a default
under, any provision of, or require the consent of any third
 
 
13

--------------------------------------------------------------------------------

 
 
party under (i) the constitutive documents of Cinedigm or the Parent, (ii) any
indenture, credit agreement or other financing agreement to which Cinedigm or
the Parent is a party or by which it shall be bound, (iii) any Phase 2 Agreement
or other material agreement to which Cinedigm or the Parent is a party or by
which it shall be bound, except insofar as any conflict, default or breach of
any such agreement under this clause (iii) would not result in a Material
Adverse Effect on Cinedigm or the Parent, (b) will not result in the creation or
imposition of any Lien (other than any Permitted Lien) upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument and (c) will not violate any law or statute or any order, rule or
regulation applicable to Cinedigm or the Parent of any Governmental Authority
having jurisdiction over Cinedigm or the Parent or its properties if such
violation is reasonably likely to have a Material Adverse Effect on Cinedigm or
the Parent.
 
Section 6.06. No Proceedings.  There are no proceedings or investigations
pending or, to Cinedigm’s or the Parent’s knowledge, threatened, before any
Governmental Authority having jurisdiction over Cinedigm or the Parent or its
properties:  (i) asserting the invalidity of this Agreement or any of the Phase
2 Agreements to which Cinedigm or the Parent is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any of the Phase 2 Agreements to which Cinedigm or the Parent is a party or
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Cinedigm or the Parent of its obligations under, or
the validity or enforceability of, this Agreement or any of the Phase 2
Agreements to which Cinedigm or the Parent is a party.
 
Section 6.07. Approvals.  No approval, authorization, consent, order or other
action of, or filing with, any Governmental Authority by Cinedigm or the Parent
is required in connection with the execution and delivery by Cinedigm or the
Parent of this Agreement, the performance by Cinedigm or the Parent of the
transactions contemplated hereby or the fulfillment by Cinedigm or the Parent of
the terms hereof, except those that have been obtained, effected or made.
 
Section 6.08. No Fraudulent Transfer.  Neither Cinedigm nor the Parent has
entered, or is entering, into this Agreement with the intent (whether actual or
constructive) to hinder, delay, or defraud its present or future creditors and
is receiving reasonably equivalent value and fair consideration for the
Transferred Assets being transferred hereunder.
 
Section 6.09. The Transferred Assets.
 
(a)   Ownership.  As of the Initial Transfer Date (and as of the date of any
subsequent contribution) and immediately prior to the contribution of any
Transferred Assets to the Seller, (i) each of Cinedigm and Parent will be the
sole and legal beneficial owner of the Transferred Assets that are the subject
of the Cinedigm Contribution and Parent Contribution from Cinedigm and Parent,
respectively, free and clear of all Liens and rights of others (other than
Permitted Liens and Liens and rights of others expressly permitted pursuant to
this Agreement), and (ii) there shall be no effective UCC financing statement
(or any equivalent instrument) covering such Transferred Assets (other than with
respect to Permitted Liens).
 
(b)   Agreements.  At the Initial Transfer Date and the date of any subsequent
contribution to the Seller, each Digital Cinema Deployment Agreement in which
rights are
 
 
14

--------------------------------------------------------------------------------

 
 
contributed to the Seller is in full force and effect, and there is no, nor has
Cinedigm nor Parent received notice, after due inquiry, of any default under any
such agreement by Cinedigm or the Parent.
 
Section 6.10. True and Complete Disclosure.  Neither this Agreement nor any
Phase 2 Agreement to which Cinedigm or Parent is a party nor any agreement,
document, certificate or statement furnished to the Seller, the Collateral Agent
and/or the Lenders by or on behalf of Cinedigm or the Parent in connection with
the transactions contemplated by the Phase 2 Agreements, including, without
limitation, information relating to the Transferred Assets and the operations
of  Cinedigm or the Parent, at the time it was furnished, contained any untrue
statement of a material fact or omitted to state a material fact, under the
circumstances under which it was made, necessary in order to make the statements
contained herein or therein not misleading (considered in the context of all
other information provided to such parties), it being understood that for
purposes of this Section 6.11, such factual information and data shall not
include pro forma financial information or projections (including financial
estimates, forecasts and other forward looking information or information of a
general economic or general industry nature).
 
ARTICLE VII

 
Covenants of the Seller, Cinedigm and the Parent
 
Section 7.01. Notices.  Each of the Seller, Cinedigm and the Parent, as the case
may be, shall notify the Purchaser promptly after becoming aware of:  (a) any
Lien or writ of attachment on any Transferred Asset other than Permitted Liens,
Liens created under the CHG Lease Facility Documents and the conveyances
hereunder, and (b) any litigation, investigation or proceeding affecting the
Seller, Cinedigm, the Parent or any of their respective subsidiaries which could
reasonably be expected, in the reasonable good faith business judgment of the
Seller or the Parent, as the case may be, to result in a Material Adverse Effect
on the Seller, Cinedigm or the Parent, as the case may be.
 
Section 7.02. Compliance with Law.  Each of the Seller, Cinedigm and the Parent
hereby agrees to comply in all material respects with its organizational or
governing documents and all laws, treaties, rules, regulations and
determinations of any Governmental Authority applicable to the Seller, Cinedigm
or the Parent, as the case may be, except to the extent that the failure to
comply therewith, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on the Seller, Cinedigm or the Parent, as the case may
be.
 
Section 7.03. Accounting.  The Seller, Cinedigm or the Parent shall indicate in
its consolidated financial statements and computer records assigned that the
Transferred Assets have been absolutely transferred, sold and assigned to the
Purchaser, and neither the Seller nor the Parent nor Cinedigm will otherwise
claim in its records ownership of the Transferred Assets or the proceeds
thereof.  Neither the Seller, Cinedigm nor the Parent shall take any action that
is inconsistent with Purchaser’s ownership of the Transferred Assets.
 
Section 7.04. Collections Received after the Initial Transfer Date.  In the
event the Seller or the Parent receives any Collections after the Initial
Transfer Date, it shall cause such
 
 
15

--------------------------------------------------------------------------------

 
 
amounts to be deposited in the Collection Account within two (2) Business Days
after receipt thereof; provided that, for purposes of this Section 7.04, any
Collections received by the Seller or the Parent after 3:00 p.m. (New York time)
on any Business Day shall be deemed to have been received on the next succeeding
Business Day.


ARTICLE VIII

 
Seller Indemnities
 
Cinedigm, the Seller and the Parent, severally not jointly, agree (a) to pay,
indemnify and hold the Purchaser harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, any stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and any such other documents and (b) to pay,
indemnify and hold the Purchaser harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever arising out
of, relating to or resulting from any of the following (collectively, the
“Purchaser Indemnified Liabilities”):
 
(i)   the transfer by the Seller, Cinedigm or Parent of any interest in any
Transferred Asset to any Person other than the Purchaser;
 
(ii)   the failure of any representation or warranty or statement made or deemed
made by the Seller, Cinedigm or Parent under or in connection with this
Agreement or in any certificate or report delivered pursuant hereto to be true
and correct in any material respect when made or deemed made;
 
(iii)   any third-party claim (other than any third-party claim based on any
acts or omissions of the Purchaser not consistent with the manner in which the
Transferred Assets were exploited by the Seller, Cinedigm or the Parent prior to
the date hereof) that the exploitation of any Transferred Assets sold hereunder
infringes upon, misappropriates or otherwise violates any patent, copyright,
trademark, trade secret, right of publicity or privacy, moral right or other
proprietary right of any Person, or any claim that any such furnished materials
are defamatory or otherwise tortious;
 
(iv)   the failure by the Seller, Cinedigm or Parent to perform its contractual
duties or obligations under this Agreement;
 
(v)   the failure by the Seller, Cinedigm or Parent to comply with any
Applicable Law, rule or regulation of any governmental authority with respect to
the transfer of any Transferred Assets;
 
(vi)   any Non-Assumed Obligations; or
 
 
16

--------------------------------------------------------------------------------

 
 
(vii)   the failure to pay to the Purchaser any amount with respect to the
Transferred Assets received by the Seller, Cinedigm or Parent.
 
ARTICLE IX

 
Miscellaneous Provisions
 
Section 9.01. Amendment.  Neither this Agreement nor any terms hereof may be
amended, supplemented or modified except in a writing signed by the Seller,
Cinedigm, Parent and the Purchaser.
 
Section 9.02. Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or five (5) Business Days
after being deposited in the mail, by U.S. first class mail postage prepaid, one
(1) Business Day after being sent by nationally recognized overnight courier,
or, in the case of telecopy notice, when received, addressed to the applicable
party at its address set forth on the signature pages hereto.
 
Section 9.03. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parent, Cinedigm, the Seller and the Purchaser and
their respective successors (whether by merger, consolidation or otherwise) and
assigns.  The provisions of this Agreement are for the benefit of the Seller,
Cinedigm, the Parent and the Purchaser and such respective successors and
assigns, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Transferred Assets or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein, except as provided in the
last sentence of this Section 9.03.  Each of the Seller, Cinedigm and the Parent
agrees that it will not assign or transfer all or any portion of its rights or
obligations hereunder without the prior written consent of the Purchaser.  Each
of the Seller, Cinedigm and the Parent understands that the Purchaser will grant
a security interest in the Transferred Assets (including the right to all
revenues and proceeds of the Transferred Assets), and its rights under this
Agreement, to secure the Obligations of the Purchaser to the Secured
Parties.  Each of the Seller, Cinedigm and Parent hereby consents to the grant
of such security interest and, in connection therewith, (w) agrees that the
Collateral Agent shall be a third party beneficiary of this Agreement, (x)
agrees that the Collateral Agent may have the right to exercise the Purchaser’s
rights and remedies hereunder, (y) agrees that the Collateral Agent may have the
right to foreclose on its security interest in the Purchaser’s rights under this
Agreement and to exercise the Purchaser’s rights and remedies hereunder, and (z)
acknowledges and agrees that it will upon the reasonable request of the
Purchaser agree with Collateral Agent that neither this Agreement nor any of the
terms hereof may be amended, supplemented, modified or waived without the
written consent of such party.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 9.04. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Seller herein and/or in the appendices, certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any Phase 2 Agreement shall be considered to have been relied
upon by the Purchaser and shall survive the Sales and Contributions of the
Transferred Assets to the Purchaser and the Seller, respectively, regardless of
any investigation made by the Purchaser, the Seller or any party providing
financing to the Purchaser or the Seller or on their behalf, and shall continue
in full force and effect so long as this Agreement and the Loan Documents have
not been terminated.
 
Section 9.05. GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW THEREOF WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION.
 
Section 9.06. Entire Agreement.  This Agreement, the Phase 2 Agreements, the
Loan Documents, the CHG Lease Facility Documents and the CDF2 Loan Documents
constitute the entire contract among the parties relative to the subject matter
hereof.  Any previous agreement among the parties with respect to the subject
matter hereof is superseded by this Agreement, the Phase 2 Agreements, the Loan
Documents, the CHG Lease Facility Documents and the other CDF2 Loan Documents.
 
Section 9.07. Waivers of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION OR ACTION (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS OF THIS SECTION 9.07.
 
Section 9.08. Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
Section 9.09. Separate Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by
 
 
18

--------------------------------------------------------------------------------

 
 
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
Section 9.10. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
Section 9.11. Jurisdiction; Consent to Service of Process.
 
(a)   Each of Cinedigm, the Parent, the Seller and the Purchaser hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b)   Each of Cinedigm, the Parent, the Seller and the Purchaser hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any New York State or Federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(c)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.02.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
Section 9.12. Confidentiality.  Each party hereto agrees to keep confidential
(and (a) to cause its respective officers, directors and employees to keep
confidential and (b) to use commercially reasonable efforts to cause its
respective agents and representatives to keep confidential) the Information (as
defined below) and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that the parties hereto shall be permitted to
disclose Information (i) to the extent required by Applicable Laws and
regulations or by any subpoena or similar legal or judicial process or (ii) as
requested by rating agencies.  For the purposes of this Section 9.12, the term
“Information” shall mean all information that is subject to the confidentiality
provisions contained in the Phase 2 Agreements.  The provisions of this Section
9.12 shall remain operative and in full force and effect regardless of the
expiration and term of this Agreement.  Notwithstanding the foregoing, the
parties hereto agree that the filing of any of the Phase 2 Agreements, the Loan
Documents, the CHG Lease Facility Documents or CDF2 Loan Documents (to the
extent necessary in the reasonable judgment of the Purchaser after consulting
with the Collateral Agent) with the Securities and Exchange Commission (the
 
 
19

--------------------------------------------------------------------------------

 
 
“SEC”) in accordance with the SEC rules and regulations will not result in a
violation of the foregoing confidentiality provisions.
 
Section 9.13. Non-petition Covenants.  Notwithstanding any prior termination of
this Agreement, neither Cinedigm, the Parent nor the Seller shall (in the case
of the Purchaser) and Cinedigm or the Parent  shall not (in the case of the
Seller), prior to the date which is one year and one day after the repayment of
any third party debt under any Loan Document or CHG Lease Facility Document
acquiesce, petition or otherwise invoke or cause the Purchaser or the Seller, as
applicable to invoke the process of any Governmental Authority for the purpose
of commencing or sustaining a case against the Purchaser or the Seller, as
applicable under any Federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Seller, as applicable or any
substantial part of the property of the Purchaser or the Seller, as applicable,
or ordering the winding up or liquidation of the affairs of the Purchaser or the
Seller, as applicable.
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

   
CINEDIGM DIGITAL FUNDING 2, LLC
           
By:
/s/ Gary S. Loffredo
   
Name:
Gary S. Loffredo
   
Title:
General Counsel and Secretary
           
Address:
   
55 Madison Avenue
   
Morristown, NJ  07960

   
 
     CDF2 HOLDINGS, LLC            
By:
/s/ Gary S. Loffredo
   
Name:
Gary S. Loffredo
   
Title:
President
           
Address:
   
55 Madison Avenue
   
Morristown, NJ  07960
     

     ACCESS DIGITAL CINEMA PHASE 2, CORP.            
By:
/s/ Gary S. Loffredo
   
Name:
Gary S. Loffredo
   
Title:
Secretary
           
Address:
   
55 Madison Avenue
   
Morristown, NJ  07960
     

     CINEDIGM DIGITAL CINEMA CORP.            
By:
/s/ Gary S. Loffredo
   
Name:
Gary S. Loffredo
   
Title:
General Counsel and Secretary
           
Address:
   
55 Madison Avenue
   
Morristown, NJ  07960

 
 
 
 
 
 
Signature Page to the Sale and Contribution Agreement

--------------------------------------------------------------------------------

 
 
 
DEFINITIONS ANNEX
 
General.  The definitions and rules of construction set forth herein are
intended for use in connection with the Sale and Contribution Agreement to which
this Definitions Annex is attached and are made a part of such Sale and
Contribution Agreement.
 
Defined Terms.  The following terms shall have the following meanings:
 
“Applicable Law” means all provisions of statutes, rules, regulations and orders
of the United States of America, any state thereof or municipality therein or of
any foreign governmental body or of any regulatory agency applicable to the
Person in question, and all orders and decrees of all courts and arbitrators in
proceedings or actions in which the Person in question is a party.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banking institutions in the City of New York or in the State of
New Jersey are authorized or obligated by law or executive order to be closed.
 
“CDF2 Loan Documents” means the CDF2 Loan Documents as defined in the Credit
Agreement.
 
“CHG” means CHG as defined in the Credit Agreement.
 
“CHG Lease Facility Documents” means the CHG Lease Facility Documents as defined
in the Credit Agreement.
 
“Collateral Agent” means Société Générale, New York Branch, as Collateral Agent
under the Credit Agreement and the Guaranty and Security Agreement (as defined
in the Credit Agreement), and any successor Collateral Agent under such
agreements.
 
“Collection Account” means the Collection Account as defined in the Credit
Agreement.
 
“Collections” means, without duplication, (i) virtual print fees paid to or for
the benefit of the Parent and as assigned to the Seller in respect of the
Digital Systems financed under the Credit Agreement and the CHG Lease Facility
Documents, including, without limitation any such fees paid pursuant to the
Digital Cinema Deployment Agreements with respect to such Digital Systems, (ii)
any other payments to or for the benefit of the Parent and as assigned to the
Seller in respect of the Digital Systems financed under the Credit Agreement and
the CHG Lease Facility Documents under the Digital Cinema Deployment Agreements
and (iii) any other payments to or for the benefit of the Seller the other Phase
2 Agreements.
 
“Credit Agreement” means that certain Credit Agreement dated as of October 18,
2011, among the Purchaser, as the Borrower, Société Générale, New York Branch,
as Collateral Agent and Administrative Agent, and the lenders party thereto.
 
“Digital Cinema Deployment Agreement” means each Digital Cinema Deployment
Agreement as defined in the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Digital Systems” means the Digital Systems as defined in the Credit Agreement.
 
“Dollars” and “$”means the lawful currency of the United States.
 
“Exhibitor Agreement” means each Exhibitor Agreement as defined in the Credit
Agreement.
 
“Governmental Authority” means any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States of America or any
foreign jurisdiction.
 
“Lien” means any lien, security interest or other charge, encumbrance, or other
type of preferential arrangement having the practical effect of a lien or
security interest, of or on any assets or properties of any Person in favor of
any other Person; provided, that in no event shall a license of other grant of
rights to intellectual property or a license to use Digital Systems pursuant to
a Exhibitor Agreement constitute a Lien.
 
“Loan Documents” means the Loan Documents as defined in the Credit Agreement.
 
“Management Services Agreement” means the Management Services Agreement as
defined in the Credit Agreement.
 
“Material Adverse Effect” means with respect to any Person, any event that would
individually or in the aggregate, reasonably be expected to have a material
adverse effect on (x) the ability of such Person to perform its obligations
under this Agreement, the Loan Documents, the CHG Lease Facility Documents or
the CDF2 Loan Documents, (y) the rights and remedies of the other parties under
this Agreement or (z) the Transferred Assets.
 
“Multiparty Agreement” means that certain Multiparty Agreement dated as October
18, 2011 by and among Purchaser, as Borrower, Parent, Seller, Cinedigm, CHG,
Société Générale, New York Branch, as Senior Agent and Ballantyne Strong, Inc.
 
“Parent” has the meaning set forth in the preamble of this Agreement.
 
“Permitted Lien” means Permitted Lien as defined in the Credit Agreement.
 
“Person” means Person as defined in the Credit Agreement.
 
“Phase 2 Agreements” means the Exhibitor Agreements, the Digital Cinema
Deployment Agreements and the Supply Agreements.
 
“Purchaser” has the meaning set forth in the preamble of this Agreement.
 
“Purchaser Indemnified Liabilities” has the meaning specified in Article VIII of
this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Software License Agreements” means (i) the Software License Agreement dated as
of October 18, 2011 between Seller, Purchaser and Access Digital Media, Inc.,
and (ii) the Software License Agreement dated as of October 18, 2011 between
Seller, Purchaser and Hollywood Software, Inc.
 
“Solvent” means Solvent as defined in the Credit Agreement.
 
 “Supply Agreement” means each Supply Agreement as defined in the Credit
Agreement.
 
“Transferred Assets” means the Phase 2 Agreements set forth in Schedule 2.01 of
this Agreement.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral under any Loan Document is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions of such Loan Document relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
 
“U.S.” or “United States” means the United States of America.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01(A)
To the Sale and Contribution Agreement
Cinedigm Assets
 
Rights in and to Digital Cinema Deployment Agreements relating to Digital
Systems financed (whether on or after the Initial Transfer Date) under the
Credit Agreement and the CHG Lease Facility Documents:




1.   Digital Cinema Deployment Agreement, dated as of March 7, 2008, by and
among Twentieth Century Fox Film Corporation, Cinedigm Digital Cinema Corp.
(f/k/a Access Integrated Technologies, Inc.) and Access Digital Cinema Phase 2,
Corp., as amended by Amendment No. 1 to Digital Cinema Deployment Agreement
dated February 25, 2009, and as further amended by Amendment No. 2 to Digital
Cinema Deployment Agreement dated June 17, 2010.
 
2.   Digital Cinema Deployment Agreement, dated as of February 16, 2009, by and
among Columbia Pictures Industries, Inc., Sony Pictures Releasing Corporation,
Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.) and
Access Digital Cinema Phase 2, Corp., as amended and restated by First Amended
and Restated Digital Cinema Deployment Agreement dated as of July 28, 2011, by
and among Columbia Pictures Industries, Inc., Sony Pictures Releasing
Corporation, Cinedigm Digital Cinema Corp. (f/k/a Access Integrated
Technologies, Inc.) and Access Digital Cinema Phase 2, Corp.
 
3.   Digital Cinema Domestic Deployment Agreement, dated as of March 10, 2008,
among Walt Disney Studios Motion Pictures, Access Digital Cinema Phase 2, Corp.
and Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.),
as amended by Amendment  No. 1 to Digital Cinema Domestic Deployment Agreement
dated as of January 30, 2009, as further amended by Amendment  No. 2 to Digital
Cinema Domestic Deployment Agreement dated as of May 21, 2010, as further
amended by Amendment No. 3 to Digital Cinema Domestic Deployment Agreement dated
as of September 14, 2010.
 
Together with all virtual print fees accrued with respect to such Digital
Systems prior to the Initial Transfer Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01(B)
To the Sale and Contribution Agreement
Parent Assets


Rights in and to Digital Cinema Deployment Agreements relating to Digital
Systems financed (whether on or after the Initial Transfer Date) under the
Credit Agreement and the CHG Lease Facility Documents:


1.   Digital Cinema Deployment Agreement, dated as of March 7, 2008, by and
among Twentieth Century Fox Film Corporation, Cinedigm Digital Cinema Corp.
(f/k/a Access Integrated Technologies, Inc.) and Access Digital Cinema Phase 2,
Corp., as amended by Amendment No. 1 to Digital Cinema Deployment Agreement
dated February 25, 2009, and as further amended by Amendment No. 2 to Digital
Cinema Deployment Agreement dated June 17, 2010.
 
2.   Digital Cinema Deployment Agreement, dated as of March 10, 2008, by and
between Paramount Pictures Corporation and Access Digital Cinema Phase 2, Corp.,
as amended by Amendment No. 1 to Digital Cinema Deployment Agreement dated July
8, 2010.
 
3.   Digital Cinema Deployment Agreement, dated as of February 16, 2009, by and
among Columbia Pictures Industries, Inc., Sony Pictures Releasing Corporation,
Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.) and
Access Digital Cinema Phase 2, Corp., as amended and restated by First Amended
and Restated Digital Cinema Deployment Agreement dated as of July 28, 2011, by
and among Columbia Pictures Industries, Inc., Sony Pictures Releasing
Corporation, Cinedigm Digital Cinema Corp. (f/k/a Access Integrated
Technologies, Inc.) and Access Digital Cinema Phase 2, Corp.
 
4.   Digital Cinema Deployment Agreement, dated as of October 23, 2009, by and
between Warner Bros. Entertainment Inc. and Access Digital Cinema Phase 2, Corp.
 
5.   Digital Cinema Screen Management Agreement, dated as of March 10, 2008, by
and between Universal Film Exchanges LLLP and Access Digital Cinema Phase 2,
Corp., as amended by Amendment No. 1 to Digital Cinema Screen Management
Agreement dated February 12, 2009, and as further amended by Amendment No. 2 to
Digital Cinema Screen Management Agreement dated August 30, 2010, and as further
amended by Amendment No. 3 to Digital Cinema Screen Management Agreement dated
April 15, 2011.
 
6.   Digital Cinema Domestic Deployment Agreement, dated as of March 10, 2008,
among Walt Disney Studios Motion Pictures, Access Digital Cinema Phase 2, Corp.
and Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.),
as amended by Amendment  No. 1 to Digital Cinema Domestic Deployment Agreement
dated as of January 30, 2009, as further amended by Amendment  No. 2 to Digital
Cinema Domestic Deployment Agreement dated as of May 21, 2010, as further
amended by Amendment No. 3 to Digital Cinema Domestic Deployment Agreement dated
as of September 14, 2010.
 
 
 

--------------------------------------------------------------------------------

 
 
7.   Digital Cinema Deployment Agreement, dated as of October 13, 2008, by and
between Lion’s Gate Films Inc. and Access Digital Cinema Phase 2, Corp.
 
8.   Digital Cinema Deployment Agreement, dated as of October 23, 2009, by and
between Overture Films, LLC and Access Digital Cinema Phase 2, Corp.
 
Together with all virtual print fees accrued with respect to such Digital
Systems prior to the Initial Transfer Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01(C)
To the Sale and Contribution Agreement
Transferred Assets


Digital Cinema Deployment Agreements


Rights in and to Digital Cinema Deployment Agreements relating to Digital
Systems financed under the Credit Agreement and the CHG Lease Facility
Documents:


1.   Digital Cinema Deployment Agreement, dated as of March 7, 2008, by and
among Twentieth Century Fox Film Corporation, Cinedigm Digital Cinema Corp.
(f/k/a Access Integrated Technologies, Inc.) and Access Digital Cinema Phase 2,
Corp., as amended by Amendment No. 1 to Digital Cinema Deployment Agreement
dated February 25, 2009, and as further amended by Amendment No. 2 to Digital
Cinema Deployment Agreement dated June 17, 2010.
 
2.   Digital Cinema Deployment Agreement, dated as of March 10, 2008, by and
between Paramount Pictures Corporation and Access Digital Cinema Phase 2, Corp.,
as amended by Amendment No. 1 to Digital Cinema Deployment Agreement dated July
8, 2010.
 
3.   Digital Cinema Deployment Agreement, dated as of February 16, 2009, by and
among Columbia Pictures Industries, Inc., Sony Pictures Releasing Corporation,
Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.) and
Access Digital Cinema Phase 2, Corp., as amended and restated by First Amended
and Restated Digital Cinema Deployment Agreement dated as of July 28, 2011, by
and among Columbia Pictures Industries, Inc., Sony Pictures Releasing
Corporation, Cinedigm Digital Cinema Corp. (f/k/a Access Integrated
Technologies, Inc.) and Access Digital Cinema Phase 2, Corp.
 
4.   Digital Cinema Deployment Agreement, dated as of October 23, 2009, by and
between Warner Bros. Entertainment Inc. and Access Digital Cinema Phase 2, Corp.
 
5.   Digital Cinema Screen Management Agreement, dated as of March 10, 2008, by
and between Universal Film Exchanges LLLP and Access Digital Cinema Phase 2,
Corp., as amended by Amendment No. 1 to Digital Cinema Screen Management
Agreement dated February 12, 2009, and as further amended by Amendment No. 2 to
Digital Cinema Screen Management Agreement dated August 30, 2010, and as further
amended by Amendment No. 3 to Digital Cinema Screen Management Agreement dated
April 15, 2011.
 
6.   Digital Cinema Domestic Deployment Agreement, dated as of March 10, 2008,
among Walt Disney Studios Motion Pictures, Access Digital Cinema Phase 2, Corp.
and Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.),
as amended by Amendment  No. 1 to Digital Cinema Domestic Deployment Agreement
dated as of January 30, 2009, as further amended by Amendment  No. 2 to Digital
Cinema Domestic Deployment Agreement dated as of May 21, 2010, as further
amended by Amendment No. 3 to Digital Cinema Domestic Deployment Agreement dated
as of September 14, 2010.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.   Digital Cinema Deployment Agreement, dated as of October 13, 2008, by and
between Lion’s Gate Films Inc. and Access Digital Cinema Phase 2, Corp.
 
8.   Digital Cinema Deployment Agreement, dated as of October 23, 2009, by and
between Overture Films, LLC and Access Digital Cinema Phase 2, Corp.
 
Exhibitor Agreements
 
1.   Master License Agreement dated as of August 10, 2011 between CDF2 Holdings,
LLC and Storyteller Theatres Corporation.
 
2.   Master License Agreement dated as of July 5, 2011 between CDF2 Holdings,
LLC and Marcus Theatres Corporation.
 
3.   Master License Agreement dated as of August 17, 2011 between CDF2 Holdings,
LLC and Dickinson Theatres, Inc., as amended and restated by Amended and
Restated Master License Agreement dated as of September 28, 2011 between CDF2
Holdings, LLC and Dickinson Theatres, Inc.
 
4.   Master License Agreement dated as of July 11, 2011 between CDF2 Holdings,
LLC and Meadville Cinema LP.
 
5.   Master License Agreement dated as of October 7, 2011 between CDF2 Holdings,
LLC and Muller Family Theatres, LLC.
 
Supply Agreement
 
The Digital System Supply Agreement, dated as of August 16, 2011, between CDF2
Holdings, LLC and Ballantyne Strong, Inc., as amended by Amendment to Digital
System Supply Agreement, dated as of October 14, 2011.
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.01(D)
To the Sale and Contribution Agreement
Borrowings


Purchaser Borrowings under the Credit Agreement to lend to CHG under that
certain Non-Recourse Loan Agreement dated as of October 18, 2011 between
CHG-MERIDIAN U.S. FINANCE, LTD, as Borrower and Cinedigm Digital Funding 2, LLC,
as Lender.